675 So. 2d 244 (1996)
Flora JONES, Appellant,
v.
Scott CHAMPION, Appellee.
No. 95-00159.
District Court of Appeal of Florida, Second District.
June 19, 1996.
Flora Jones, Ft. Myers, Pro Se.
James K. Hickman of Blasingame, Forizs & Smiljanich, P.A., St. Petersburg, for Appellee.
PER CURIAM.
Flora Jones appeals the dismissal of her case for lack of prosecution. However, based on the concession at oral argument that this case has been fully settled, we conclude that the dismissal should be affirmed. We further *245 conclude the other issues raised by Jones are not related to the case before us. We are thus barred from granting any of the requested relief.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.